Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 19, 2019

The Court of Appeals hereby passes the following order:

A19A1925. SEBORIS ROBINSON BROOKS, JR. v. THE STATE.

       Seboris Robinson Brooks, Jr., was convicted of murder and other offenses and
was sentenced to life in prison. The Supreme Court affirmed his convictions on direct
appeal. See Brooks v. State, 281 Ga. 14 (635 SE2d 723) (2006). Brooks subsequently
challenged his convictions by filing a “motion to set aside a void indictment,” which
the trial court denied. Brooks then appealed to this Court.
       Under our Constitution, however, the Supreme Court has appellate jurisdiction
over “[a]ll cases in which a sentence of death was imposed or could be imposed.” See
Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 17-10-30 (b); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322
SE2d 711) (1984) (directing this Court to transfer “all cases in which either a sentence
of death or of life imprisonment has been imposed upon conviction of murder”). The
Supreme Court’s jurisdiction over murder cases includes appeals from orders resolving
post-judgment motions in such cases. See Simpson v. State, 292 Ga. 764 (740 SE2d
124) (2013) (appeal from denial of motion attacking murder convictions as void).
      Accordingly, this appeal is hereby TRANSFERRED to the Supreme Court for
disposition.

                                      Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/19/2019
                                              I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.

                                                                                      , Clerk.